     Case 3:18-cv-01063-AJB-AGS Document 91 Filed 10/17/18 PageID.2162 Page 1 of 5




 I    DAVrD     J. KAMINSKI (SBN 128s09)
      kaminskid@cmtlaw.com
2
      STEPHEN A. WATKINS (SBN 205ns)
 J    watkinss@cmtlaw.com
      CARLSON & MESSER LLP
 4    5901 W. Century Boulevard, Suite 1200
      Los Angeles, Californi a 90045
 5
      (3 1 0) 242-2200 Telephone
 6    (3 I 0) 242-2222 Facsimile
      Attorneys for Defendants
 7    FIRST UNION LENDING, LLC ANd
      TIMUR SHAMSUTDINOV
 I
 9

10
                             I]NITED STATES DISTRICT COURT

11                          SOUTFIERN DISTRICT OF CALIFORNIA
t2
      Anton Ewing, an      individual,        ) CASE NO. 3 : 1 8-cv-01 063-AJB-AGS
13
                                              )
T4                          Plaintiff,        ) DEFENDANTS FIRST UNION
15
                     v.)                          LENDING, LLC AND TIMUR
                                              )   SHAMSUTDINOV'S OBJECTION TO
t6    8 Figure Dream Lifestyle, LLC, a   )        PLAINTIFF'S DECLARATION [ECF
17    Wyoming limited liability company; )        9ol rN oPPosrrroN To MorroN
      Richard Waldman, an individual; )           TO DISMISS COMPLAINT AND TO
18
      R. Scott International Corp., Florida )     DECLARE PLAINTIFF A
r9    corporation;                            )   VEXATIONS LITIGANT
                                              )
20
      RFR Capital, LLC, a Delaware            ) [Declaration of Stephen A. Watkins
2l    limited liability company;              ) filed concurrently herewithl
22
      Robert Signore, an individual.,         )
                                              ) Date: October 18,2018
23    Fast Advance Funding,LLC,       a       ) Time: Under Submission
24    Pennsylvania limited    liability       ) Judge: Hon. Anthony J. Battaglia
      company; Anthony Gibson,      an        ) Ctrm: 4A
25
      individual;                             )
26                                            )
21                                            )
                                              )
28

      {00102874;l}
                                                                    OBJECTION TO DECLARATIO}
                                                                             I 8-cv- I   063-AJB-AGl
     Case 3:18-cv-01063-AJB-AGS Document 91 Filed 10/17/18 PageID.2163 Page 2 of 5




 1
      First Premier Funding, LLC, a        )
 2    Delaware limited liability company;  )
      Anthony J. Gaglio, an individual;    )
 J
                                           )
 4    First Union Lending, LLC, a Florida )
      limited liability company;           )
 5
      Timur Shamsutdinov, an individual )
 6                                         )
 7
      FIG Capital,LLC, a Delaware limited )
      liability company; Michael Scarpaci, )
 I    an individual;                       )
 9                                         )
      Premium Merchant Funding One,        )
10
      LLC, a New York limited liability    )
11    company; Elie Golshan, an            )
t2    individual;                          )
                                           )
13                        Defendants       )
t4                                         )
                                           )
15

t6
t7
18

t9
20

2t
22

23

24

25

26

27

28

      {00102874;l}                          ll
                                                               OB.IECTION TO DECLARATIO}
                                                                          l8-cv- 1063-AJB-AGI
     Case 3:18-cv-01063-AJB-AGS Document 91 Filed 10/17/18 PageID.2164 Page 3 of 5




 1    TO THE HONORABLE COURT AND ALL PARTIES:
2         Defendants First Union Lending, LLC ("First Union") and Timur
 a
 J    Shamsutdinov hereby submit the following Objection to Plaintiff                 s   Declaration in
4     Opposition to Defendants' Motion to Dismiss Plaintiffs Complaint and Declare
 5    Plaintiff a Vexatious Litigant IECF 90] ("Plaintiff s Surreply Declaration").
 6           On October 15, 2018, counsel for First Union and Shamsutdinov and
 7    Dennis Arroyo ("First Union Defendants") e-mailed Plaintiff in an attempt to
 8    resolve this matter on behalf of the First Union Defendants and RFR Defendants.
 9    (Declaration of Stephen A. Watkins ("Watkins Decl."), fl 3.) The e-mail
10    indicated that it was subject to FRE 408. (Watkins Decl.,           '1T   3 & Ex. 1.)

l1                   Ewing has also sued Dennis Arroyo and First Union in Ewing v. Arroyo,
t2    3:18-cv-012I2-AJB-BGS (S.D. Cal. filed June 11,2018). The October                                15,

13    2018 e-mail also sought to resolve that matter.
t4                   In response, Plaintiff e-mailed not only counsel for First Union Defendants
15    and counsel for the RFR Defendants, Craig Mariam, he e-mailed Defendant
l6    Dennis Arroyo directly. (Watkins Decl., fl 5. & Ex.2.)
t7                   In response, on October 15,2018, Mr. Arroyo responded to Plaintiff via e-
18    mail. (Watkins Decl.,           tT   6 & Ex. 3.)
l9                   On October 16,2018, Plaintiff filed his Surreply Declaration, asserting Mr.
20    Arroyo made certain admissions in his October 15,2018 e-mail that support
2t    denial of the Motion to Declare Mr. Plaintiff a Vexatious Litigant.
22                   Plaintiff s Declaration should be stricken or disregarded for several
23    reasons

24                   First, Plaintiff s Surreply Declaration is an improper surreply that was filed
25    without leave and is not authorizedby the local rules. See, e.g., Daniels                   v.

26    ComtJnity Lending,1nc., No. 13CV488-WQH-JMA,2075 WL 2338713, at*5
27    (S.D. Cal. May 12,2015) (holding "In this case, Plaintiff did not seek leave                         of
28    the Court to file the surreply, or attempt to show that a valid reason for additional

      {00102874;l}
                                                                                   OBJECTION TO DECLARATIO}
                                                                                              I 8-cv- I   063-AJB-AG
     Case 3:18-cv-01063-AJB-AGS Document 91 Filed 10/17/18 PageID.2165 Page 4 of 5




 1    briefing exists. See ECF No. 133. Plaintiffs' 'Response in Opposition to Support
2     of Motion to Dismiss Plaintiffs Fourth Amended Complaint' was therefore
 J    improper").
4                     Second,   Plaintifls Surreply Declaration violates FRE 408, as it is based on
 5    Arroyo's statements made solely for the purposes of settlement. It cannot
 6    therefore cannot be offered to prove the "invalidity of ... a claim that was
 7    disputed as to validity." FRE            408. See e.g., Olsen v. U.S. Dep't of Transp.           Fed.

 8    Transit Admin., No. C 02-00673 WHA, 2002 WL 31738194, at *5 (N.D. Cal.
 9    Dec. 2,2002) ("Olsen's objection under FRE 408 to all evidence concerning the
10    parties' settlement negotiations is sustained.") This is exactly what Plaintiff                   s

11    Surreply Declaration attempts to do, as he asserts:           "I believe   that these

t2    admissions alone show that my lawsuit is not frivolous, that               I   am not vexatious

13    and that the anti-Slapp motion is improper."  (Plaintiff Surreply Declaration, fl 3).
14          Finally, it is misleading and lacks foundation. Plaintiff e-mailed Mr.
15    Arroyo directly, knowing he was represented by counsel, but then states ".....I havt
l6    repeatedly told Mr. Arroyo to cease, desist and refrain from communicating with
t7    me." (Plaintiff Surreply Declaration, fl 4).
18         For all of these reasons, Plaintifls Surreply Declaration should be stricken
t9    or disregarded.
20

2l    Dated: October 77,2018                                  CARLSON & MESSER LLP
                                                        By: /s/ David J. Kaminski
22
                                                                David J. Kaminski
23                                                               Stephen A. Watkins
24                                                              Attorneys for Defendants,
                                                                 FIRST UNION LENDING, LLC
25
                                                                 And TIMUR SHAMSUTDINOV
26

27

28

      {00102874;1 }                                    2
                                                                                      OBJECTION TO DECLARATIOI
                                                                                               I 8-cv-1063-AJB-AG
     Case 3:18-cv-01063-AJB-AGS Document 91 Filed 10/17/18 PageID.2166 Page 5 of 5




 I                                    CERTIFICA         OF SERVICE
 2                   I hereby certiflz that on October 77 , 2018 a true and correct copy of
 a
 J    foregoing DEFENDANTS FIRST LINION LENDING,                            LLC AND
 4    SHAMSUTDINOV'S OBJE,CTION TO PLAINTIFF'S DECLARATION IECF 90
 5    IN OPPOSITION TO MOTION TO DISMISS COMPLAINT AND TO DEC
 6    PLAINTIFF A VEXATIONS LITIGANT, was filed through the ECF system,
 7    will     send notification of such   filing to the following e-mail addresses:
 8

 9
       Anton Ewing                    CraigJ Mariam
       3077 B Clairemont Drive #372   Gordon Rees Scully Mansukhani
l0     San Diego, CA 92117            633 West 5th Street
ll     619-719-9640                   52nd Floor
       Emai I : anton@antonewing. c omLos Angeles, CA 90071
12
       PRO SE                         (2r3) 576-s0oo
13                                    Emai I : cmariam@gordonree s. coln
                                      Attorney for Defendant
t4
                                      RFR Capital, LLC
15     Kimberly A. Wright             Bryan D. Trader
t6     Revolve Law Group, LLP         Reed Smith LLP
       2601 Main Street               355 South Grand Avenue
t7
       Suite nA|                      suite 2800
18     Irvine, CA92614                Los Angeles, CA 90071-1514
       833-715-4557                   213-4s7-8000
l9
       Fax: 888-711-7710              Fax: 213-457-8080
20     Email:                         Email : BTrader@reedsrnith. com
21     Kimberly@revolvelawgro up. com Attorney for Defendant Premium Merchant
       Attorney for Fast Advance Funding One, LLC
22
       Funding and Anthony Gibson
23
      Dated: October 17,2018                               CARLSON & MESSER LLP
24
                                                    By /s/ David J. Kaminski
25                                                         David J. Kaminski
26                                                         Attorneys for Defendants,
                                                           FIRST I-]NION LENDING, LLC
27
                                                           And TIMUR SHAMSUTDINOV
28

      {00102874;l)
                                                                             OBJECTION TO DECLARA
                                                                                      I 8-cv-l
